 


109 HCON 83 IH: Urging the appropriate representative of the United States to the 61st session of the United Nations Commission on Human Rights to introduce a resolution calling upon the Government of the People’s Republic of China to end its human rights violations in China, and for other purposes.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 83 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Smith of New Jersey (for himself, Mr. Pence, Mr. Lantos, Mr. Burton of Indiana, Ms. Ros-Lehtinen, Mr. Wolf, Mrs. Jo Ann Davis of Virginia, Mr. Chabot, Mr. Payne, Mr. McGovern, Ms. Kaptur, Ms. Harris, Mr. Engel, Mr. Kirk, Mr. McKeon, Mr. Akin, Mr. Blumenauer, Mr. Udall of New Mexico, Mr. Berman, Mr. Rohrabacher, and Mr. Price of North Carolina) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Urging the appropriate representative of the United States to the 61st session of the United Nations Commission on Human Rights to introduce a resolution calling upon the Government of the People’s Republic of China to end its human rights violations in China, and for other purposes. 
 
Whereas the annual meeting of the United Nations Commission on Human Rights in Geneva, Switzerland, is the preeminent international forum for examining, monitoring, and publicly reporting on human rights situations in specific countries and on major phenomena of human rights violations worldwide; 
Whereas, according to the Department of State, the United States Commission on International Religious Freedom, and international human rights organizations, the Government of the People’s Republic of China continues to commit numerous and serious human rights abuses against the Chinese people; 
Whereas, according to the Department of State, in late 2004 the Chinese Government launched a new campaign against dissident writers, commentators, and religious activists, in which many were harassed, detained, and imprisoned; 
Whereas the Chinese Government attempts to control and regulate religious groups and, according to the Department of State, government repression of some unregistered religious groups increased during the past year, and included the destruction of facilities, the disruption of services, and the harassment and detention of leaders and congregants; 
Whereas Catholics who remain faithful to the Pope and in communion with Rome, rather than joining the government-controlled Catholic Patriotic Association, face continuing restrictions, including difficulties holding worship services, obtaining building permits for churches, and training clergy; 
Whereas, according to the Department of State, Chinese officials beat and abused a number of Catholic priests and lay leaders during 2004, and they continue to detain Bishop Su Zhimin, Bishop An Shuxin, Bishop Zhang Weizhu, Father Cui Xing, and Father Wang Quanjun, among others; 
Whereas, according to the Department of State, Chinese officials intensified their pressure against Protestant house churches during 2004, and detained numerous leaders and congregants, including Liu Fengang, Xu Yonghai, and Zhang Shengqi, who were sentenced in August 2004 to 1- to 3-year terms for sending reports of Government persecution of house churches to overseas organizations; 
Whereas, according to the Department of State, during 2004 Chinese authorities in the Tibet Autonomous Region committed serious human rights abuses, including extrajudicial killing, torture, arbitrary arrest, lengthy detention for peaceful expression of political or religious views, and repression of religious freedom; 
Whereas the whereabouts of Gendun Choekyi Nyima, the boy identified by the Dalai Lama as the 11th Panchen Lama and detained by Chinese authorities ten years ago, when he was 6 years old, are still unknown; 
Whereas the Chinese Government has used the international war on terror as a pretext for a harsh crackdown on Uighurs in Xinjiang, including those expressing peaceful political dissent and independent Muslim religious leaders; 
Whereas, according to the Department of State, Chinese authorities continue to restrict Muslim religious activity, teaching, and worship in Xinjiang, including reported prohibitions on the participation and religious education of minors; 
Whereas the Chinese Government continued its brutal campaign to eradicate the Falun Gong spiritual movement and, according to the Department of State, tens of thousands of practitioners remain incarcerated in prisons, extrajudicial reeducation-through-labor camps, and psychiatric facilities; 
Whereas since the 1999 beginning of the crackdown on Falun Gong, hundreds of Falun Gong practitioners have been tortured and beaten to death by Chinese authorities, with some death estimates reaching as high as 2,000; 
Whereas the Government of China continues to impose a coercive birth limitation policy that relies on the threat of job loss and punitive fines, and which has included the use of forced abortion and forced sterilization; 
Whereas this coercive birth limitation policy has led to sex-selective abortion, the abandonment and infanticide of baby girls, and a disproportionate number of male children in China, which has already led to the reported abduction and trafficking of women as brides in some areas, and which will have serious and detrimental sociological impacts on China for years to come; 
Whereas trafficking in persons remains a serious problem within China, and reports persist of complicity by local officials in trafficking, alien smuggling, and prostitution involving trafficked women; 
Whereas Chinese authorities have been responsible for extrajudicial killings, the torture and mistreatment of prisoners leading to numerous deaths in custody, arbitrary arrest and detention, and the routine violation of legal protections and due process for defendants, including in death penalty cases; 
Whereas organs taken from executed prisoners without meaningful consent are the main source of organs used in transplants in China, for both foreign and Chinese patients; 
Whereas Chinese authorities hold an estimated 300,000 persons in reeducation-through-labor camps and other forms of detention not subject to judicial review; 
Whereas contrary to its obligations as a party to the 1951 United Nations Convention Relating to the Status of Refugees, the Chinese Government continues to deny the United Nations High Commissioner for Refugees (UNHCR) access to North Koreans inside China, and during the past year deported several thousand back to North Korea, where many of them were subjected to persecution and some were executed upon their return, as provided in North Korean law; 
Whereas the Chinese Government has arrested and detained foreign journalists, missionaries, and activists for providing food, shelter, transportation, and other assistance to North Koreans who have fled into China; 
Whereas during 2004 the Chinese Government increased its pervasive monitoring of the Internet, restricted the information available to Chinese users, and detained and imprisoned numerous individuals responsible for disseminating political, religious, and social views on the Internet that officials deemed objectionable; 
Whereas 16 years after the 1989 pro-democracy demonstrations in Tiananmen Square, many protesters remain in prison and no independent investigations have taken place regarding the massacre that occurred during those demonstrations; 
Whereas the Chinese Government continues to criminalize all independent trade union activity and detained a number of labor activists during 2004, including Chen Kehai, Zhao Yong, and Zhu Guo; 
Whereas the United States has not yet sought to schedule a new round of its bilateral human rights dialogue with China due to a lack of sufficient concrete results from the last round in December 2002; 
Whereas in March 2004 the Chinese Government announced the suspension of bilateral human rights dialogue with the United States because of the decision by the United States to table a resolution on China at the 60th Session of the United Nations Human Rights Commission in Geneva; 
Whereas the People’s Republic of China has signed the International Covenant on Civil and Political Rights, but has yet to take the necessary steps to make the treaty legally binding; 
Whereas the Government of the People’s Republic of China is a party to the 1951 United Nations Convention Relating to the Status of Refugees and its 1967 Protocol; 
Whereas the Government of the People’s Republic of China is a party to the United Nations Convention Against Torture and Other Forms of Cruel, Inhuman, or Degrading Treatment or Punishment; and 
Whereas the Constitution and laws of the People’s Republic of China purport to provide for fundamental human rights, however, the protections of these rights are often ignored in practice: Now, therefore, be it 
 
That— 
(1)it is the sense of Congress that— 
(A)the United States Government should continue to insist that the People's Republic of China respect the fundamental human rights of its citizens; 
(B)as a forum dedicated solely to human rights concerns, the United Nations Human Rights Commission in Geneva, Switzerland, is an appropriate venue for the United States and other countries to raise the situation of human rights inside China, without regard to ancillary strategic considerations; 
(C)the failure of the United Nations Human Rights Commission to formally recognize human rights violations as extensive as those occurring in China reflects poorly on the ability of the Commission to fulfill its core purposes; 
(D)at the 61st Session of the United Nations Human Rights Commission in Geneva, Switzerland, the appropriate representative of the United States should introduce a resolution detailing the human rights situation within the People's Republic of China and urging the Government of China to abide by internationally recognized human rights standards; 
(E)the United States Government should take the lead in organizing multilateral support to obtain passage by the Commission of such a resolution and should draft the resolution in such a way as to highlight specific human rights abuses; 
(F)all countries with representatives at the 61st Session of the United Nations Human Rights Commission should support passage of such a resolution and resist efforts by representatives of the People's Republic of China to oppose the consideration or passage of such a resolution; and 
(G)United States Government officials and officials from other governments should continue to speak out in international fora and elsewhere against the Chinese Government's suppression of religious and political freedoms, its persecution of Tibetans, Falun Gong practitioners, Catholics, Protestants, and Uighur Muslims, its unjust arrest and detention of religious leaders and political dissidents, its harsh prison conditions, its coercive family planning policies, and its forced return of North Korean refugees; and 
(2)Congress urges the Government of the People's Republic of China— 
(A)to take the necessary measures to stop the persecution of all religious practitioners and to safeguard fundamental human rights; 
(B)to stop the forced return of North Korean refugees, to allow the United Nations High Commissioner for Refugees access to North Koreans inside China, and to work with the United Nations High Commissioner for Refugees to develop a viable solution to the humanitarian crisis involving North Korean refugees; 
(C)to end its coercive one-child per family policy and ensure that no national, provincial, or local government officials subject women to forced abortions or sterilizations; 
(D)to immediately hold an open and transparent investigation into the 1989 crackdown on pro-democracy demonstrators in Tiananmen Square, to release all the prisoners held in connection with that event, and to pay compensation to the families who lost their loved ones; 
(E)to release from detention all prisoners of conscience, persons held because of their religious activities, and persons of humanitarian concern; 
(F)to release the 11th Panchen Lama identified by Dalai Lama and allow him to undertake his rightful role; 
(G)to allow the Chinese people to freely and openly practice their religious beliefs and organize their religious communities according to the dictates of conscience, free from government coercion; 
(H)to adhere to the provisions and guidelines of the International Covenant on Civil and Political Rights, the United Nations Convention Against Torture and Other Forms of Cruel, Inhuman, or Degrading Treatment or Punishment, and the 1951 Convention Relating to the Status of Refugees and its 1967 Protocol; and 
(I)to allow, immediately and without restrictions, visits to China by the United States Commission on International Religious Freedom, the United Nations Special Rapporteurs on Religious Intolerance and Torture, and the International Committee of the Red Cross. 
 
